Title: To James Madison from John Martin Baker, 18 May 1806 (Abstract)
From: Baker, John Martin
To: Madison, James


                    § From John Martin Baker. 18 May 1806, Palma. “I beg leave to communicate, that on the 15th: instant: anchored in this Bay a Tunise’en Division, of five Square rigged Vessels. The one a frigate, mounting 38: Guns—the other four of Zebeque Hulk: One of 38—Guns—Two of 36: Guns each, and one of 16: Guns—each of them, full of Men.
                    “The report given in, to this Captain-General, is, that they sailed from Tunis, on the 15th, April last, on a Cruize, in quest of Portugueze.
                    “That they were in want of wood and water: of which they are now receiving a Supply.
                    “Officially uninformed, as to our actual situation, with the Regency of Tunis—I have considered prudent and have passed the above information per packet of this day, to the Chargé D’Affaires of the United States of Ame⟨r⟩ica at Madrid: and to

the United Sta⟨tes⟩ Consuls, at Barcelona, Alicante, Malaga, and Gibraltar—To the End of our public Good &c.”
                    Adds in a postscript: “I beg leave to remark, that by every information in my power to obtain I understand they have No hostile intentions towards our flag.”
                